          Case 1:18-cv-01336-TSC Document 37 Filed 06/29/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
DANIEL A. UMBERT, et al.,                             )
                                                      )
               Plaintiffs,                            )
                                                      )
               v.                                     )       Civil Action No. 18-1336 (TSC)
                                                      )
UNITED STATES OF AMERICA, et al.,                     )
                                                      )
               Defendants.                            )
                                                      )

                                   JOINT STATUS REPORT

       Defendants, the United States of America, and others, and Plaintiffs, Daniel A. Umbert,

and others, jointly provide this report on the status of the case and a proposed order, pursuant to

the Court’s Minute Order of March 25, 2020. The parties have not engaged in discovery since

their Joint Motion to Stay Case (ECF No. 36). As explained therein, the COVID-19 pandemic

has prevented the parties from scheduling depositions and it does not appear that the situation is

likely to change appreciably the coming weeks. Accordingly, the parties ask the Court to

continue the present stay for another 90 days. A proposed order is attached.

Dated: June 29, 2020                             Respectfully submitted,

 /s/ Stephen D. Stamboulieh                        MICHAEL R. SHERWIN
Stephen D. Stamboulieh                             Acting United States Attorney
Stamboulieh Law, PLLC
P.O. Box 4008                                      DANIEL F. VAN HORN, D.C. Bar #924092
Madison, MS 39130                                  Chief, Civil Division
(601) 852-3440
stephen@sdslaw.us                                    /s/ Alan Burch
MS Bar No. 102784                                  ALAN BURCH, D.C. Bar #470655
DC District Court Bar #MS0009                      Assistant United States Attorney
                                                   United States Attorney’s Office, Civil Division
 /s/ Alan Alexander Beck                           555 Fourth St., NW
Alan Alexander Beck                                Washington, DC 20530
Law Office of Alan A. Beck                         (202) 252-2550, alan.burch@usdoj.gov
         Case 1:18-cv-01336-TSC Document 37 Filed 06/29/20 Page 2 of 3




2692 Harcourt Drive
San Diego, CA 92103                     Counsel for Defendants
(619) 905-9105
Hawaii Bar No. 9145
DC District Court #HI001
alan.alexander.beck@gmail.com

Counsel for Plaintiffs
         Case 1:18-cv-01336-TSC Document 37 Filed 06/29/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
DANIEL A. UMBERT, et al.,                            )
                                                     )
               Plaintiffs,                           )
                                                     )
               v.                                    )       Civil Action No. 18-1336 (TSC)
                                                     )
UNITED STATES OF AMERICA, et al.,                    )
                                                     )
               Defendants.                           )
                                                     )

                                 ORDER EXTENDING STAY

       Upon consideration of the parties Joint Status Report dated July 2, 2020, the Court hereby

extends the stay in this case for another 90 days. Should the situation regarding the national

emergency due to the coronavirus change before October 1, 2020, the parties may file a joint

motion to reactive this case, along with a proposed order. In the absence of such a motion, the

parties shall file a joint status report and proposed order for moving forward with this case by

October 2, 2020.

       So ordered this ____ day of July, 2020.


                                              ________________________________
                                              TANYA S. CHUTKAN
                                              United States District Judge
